Citation Nr: 1809128	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993, to include active service in the Southwest Asia theater of operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

In September 2013, the Veteran testified at a Travel Board hearing at VA RO in North Little Rock, Arkansas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

This case was previously before the Board in July 2017 when it reopened the claim for service connection for asthma based on the receipt of new and material evidence, and remanded the underlying claim for asthma to the RO for further development.  The RO has returned the case to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication of his appeal.

Throughout the Veteran's medical records, there are references to asthma, COPD, and treatment for respiratory allergic responses, which has created ambiguity as to exactly which diagnosis or diagnoses the Veteran has now or has had in the past.

In November 2011, a VA examiner concluded that the Veteran had COPD, not asthma, and indicated that COPD does not develop from allergic rhinitis.  

At a January 2016 VA pulmonary examination, the examiner concluded that the Veteran did not have COPD but could not confirm a diagnosis of asthma.  A second opinion on the January 2016 pulmonary examination from a VA physician concluded that the Veteran had neither COPD nor asthma and opined that the respiratory symptoms were more related to congestion due to allergic response.

When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Board's remand instructions in July 2017 requested a VA opinion to reconcile the diagnoses and discussions of respiratory conditions in the Veteran's medical records, to include COPD and asthma.  In September 2017, a VA opinion was made pursuant to the Board's remand; however, the opinion did not address all of the Board's requests.  The Board instructed that the examiner was to discuss previous diagnoses of respiratory conditions and determine if the Veteran had any respiratory condition since October 2008.  Instead, the VA opinion examiner pointed to some of the Veteran's medical records which document that the Veteran has had allergy symptoms since active service, as well as a January 2016 pulmonary consultation record indicating the Veteran had no COPD or asthma, to support his opinion that the Veteran does not have asthma or COPD.  However, the examiner did not discuss contradicting opinions or other diagnoses in the record.  For example, the November 2011 VA examiner stated that the Veteran's testing did not confirm asthma, but did confirm COPD, which the examiner opined was due to smoking.  Additionally, the Veteran has private treatment records documenting diagnoses of asthma and the Veteran has a prescription bronchodilator.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  The RO has not complied with the Board's previous remand instructions, as such the case must be remanded.  Pursuant to Romanowsky, the VA should obtain an addendum opinion explaining if the Veteran's previous diagnoses of COPD or asthma were in error or have resolved at this point.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the January 2016 respiratory examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address the following:  

(i)  Whether the Veteran currently has asthma or another respiratory disorder; 

(ii)  Whether the Veteran has had asthma or another respiratory disorder at any time since October 2008;

(iii)  Whether any previous diagnoses of asthma, COPD, or any other respiratory were erroneous;

(iv)  Whether any previously diagnosed conditions have now resolved.  

(v)  For any respiratory disorder diagnosis currently manifested or indicated in the record since October 2008, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability) that the respiratory disorder was caused by or aggravated by the Veteran's service-connected allergic rhinitis.

The examiner is specifically asked to reconcile previous diagnoses, discussions, and treatments, of asthma, COPD, and respiratory symptoms due to allergic responses, in the medical record with the opinion that the examiner ultimately puts forth.  The examiner is asked to discuss the November 2011 VA examination diagnosing COPD, the private medical records indicating treatment for asthma, and any other records indicating a diagnosis of, or treatment for, a respiratory condition, including, but not limited to, COPD, and asthma.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  After undertaking any necessary additional development, readjudicate the asthma issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




